EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 5 recites “34” change to “3”
Claim 6 recites “54” change to “5”

Examiner’s Reason for Allowance
2.	The following is an examiner’s statement of reasons for allowance: In regards to claims 1 and 15, the prior art fails to disclose a detection circuit having a detection input and a detection output, the detection input coupled to the output voltage terminal is and configured to provide a control signal at the detection output responsive to the first and a filter circuit having a filter input, a filter control input, and a filter output, the filter input coupled the reference, the filter control input coupled to the detection output, the filter output coupled to the reference terminal, and the filter circuit having a time constant configurable responsive to the control signal at the filter control.
Regarding to claim 9, the prior art fails to disclose a first detection circuit having a first detection input and a first detection output, the first detection input coupled to the input terminal the, and fault is configured to provide a first control signal at the first detection output responsive to whether the second voltage is below a first threshold;

a second lockout circuit having a second detection input and a second detection output, the second detection input coupled to the input voltage terminal and the configured to provide a second control signal at the second detection output responsive to whether the second voltage is a second threshold; and 
a filter circuit having a filter input, a first filter control input, a second filter control input, and a filter output, the filter input coupled the reference output voltage, the first filter control input coupled to the first detection output, and the second filter control input coupled to the second detection output, and the filter output coupled to the reference terminal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838